            Case 3:20-cv-01035-SI    Document 198   Filed 12/08/20   Page 1 of 4




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   STIPULATION IN LIEU OF CONTEMPT
                                              MOTION
LEWIS-ROLLAND; KAT MAHONEY;
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


STIPULATION IN LIEU OF CONTEMPT MOTION
         Case 3:20-cv-01035-SI         Document 198        Filed 12/08/20     Page 2 of 4




       This agreement is between Plaintiffs Index Newspapers LLC, Doug Brown, Brian

Conley, Sam Gehrke, Mathieu Lewis-Rolland, Kat Mahoney, Sergio Olmos, John Rudoff, Alex

Milan Tracy, Tuck Woodstock, and Justin Yau (“Plaintiffs”) and Defendant City of Portland

(collectively, the “Parties”), in the action styled Index Newspapers LLC v. City of Portland, No.

3:20-cv-1035-SI (D. Or.).

       WHEREAS the Court has entered a preliminary injunction against the City of Portland,

prohibiting the City and its police officers from “arresting, threatening to arrest, or using physical

force directed against any person whom they know or reasonably should know is a Journalist or

Legal Observer . . ., unless the Police have probable cause to believe that such individual has

committed a crime” (Dkt. 185) (“Preliminary Injunction”);

       WHEREAS Plaintiffs allege the following facts, which they contend violated the

Preliminary Injunction:

            •   That                              arrested ACLU Legal Observer Kat Mahoney on

                August 9, 2020, and dislocated her shoulder by picking her up by her handcuffs;

            •   That                        threatened ACLU Legal Observer Bruce Knivila on

                August 8, 2020;

            •   That                        assaulted journalist Maranie Staab by pushing her in
                the back when she was complying with his order to leave her location on August

                10, 2020;

            •   That                        again assaulted journalist Maranie Staab in retaliation

                for her filming him pepper-spraying a protestor on September 29, 2020;

            •   That                         prevented ACLU Legal Observers Stasia Brownell

                and Rachelle Collins from filming                           arrest of Ms. Mahoney

                and grabbed Ms. Brownell by the throat and threw her to the ground on August 9,

                2020;

            •   That                   assaulted journalist Maranie Staab in retaliation for her

                filming him assaulting a protester on August 16, 2020;


PAGE 1 - STIPULATION IN LIEU OF CONTEMPT MOTION
           Case 3:20-cv-01035-SI        Document 198        Filed 12/08/20      Page 3 of 4




          WHEREAS Plaintiffs have provided the City video evidence regarding the allegations set

forth above;

          WHEREAS Plaintiffs are prepared to seek a finding of contempt and sanctions against

the City and the individual officers in connection with those allegations;

          WHEREAS the City does not admit liability nor the truth of Plaintiffs’ allegations and is

in the process of investigating the above allegations;

          WHEREAS the Parties wish to resolve their disputes, if possible, without going to Court;

          THEREFORE, the Parties agree as follows:

          1.     The City will continue its investigation of the allegations against

               and                ;

          2.     Pending the resolution of its investigations, the City will remove

               and                 from public-order policing duty involving contact with the

public;

          3.     If the City seeks to reinstate either officer to public-order policing duty involving

contact with the public before the completion of their respective disciplinary processes, the City

will give Plaintiffs at least 3 days’ notice before doing so, so that Plaintiffs can move the Court

for contempt.



Dated: December 8, 2020                                  By: /s/Matthew Borden
                                                            Matthew Borden, pro hac vice
                                                            J. Noah Hagey, pro hac vice
                                                            Athul K. Acharya, OSB No. 152436
                                                            Gunnar K. Martz, pro hac vice
                                                            BRAUNHAGEY & BORDEN LLP


                                                            Kelly K. Simon, OSB No. 154213
                                                            ACLU FOUNDATION OF OREGON

                                                            Attorneys for Plaintiffs




PAGE 2 - STIPULATION IN LIEU OF CONTEMPT MOTION
        Case 3:20-cv-01035-SI   Document 198   Filed 12/08/20    Page 4 of 4




Dated: December 8, 2020                   By: /s/ Denis M. Vannier______
                                             DENIS M. VANNIER, OSB# 044406
                                             Senior Deputy City Attorney
                                             NAOMI SHEFFIELD, OSB# 170601
                                             Deputy City Attorney
                                             RYAN C. BAILEY, OSB# 130788
                                             Deputy City Attorney
                                             YOUNGWOO JOH, OSB# 164105
                                             Assistant Deputy City Attorney

                                               Attorneys for Defendant City of Portland




PAGE 3 - STIPULATION IN LIEU OF CONTEMPT MOTION
